UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL L. PADGETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-91-166, CA-01-4)


Submitted:   April 28, 2003                 Decided:   May 22, 2003


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell L. Padgett appeals from the district court’s order on

remand finding that Padgett failed to show excusable neglect or

good cause sufficient to excuse his untimely filed notice of

appeal.    However, in our opinion ordering the limited remand, we

stated that the remand was for the purpose of supplementing the

record on appeal, the merits of which would be decided after the

district   court   made   its   determination.   Since   we   retained

jurisdiction over the case while the district court considered the

limited issue on remand, the district court’s order on remand is

unappealable. The proper forum for Padgett to pursue his claim that

the district court erred is in the original appeal, where, in fact,

the identical issues have already been raised.      Accordingly, we

dismiss the appeal and deny Padgett’s motion to transmit the docket

sheet. We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                    2